                 Case 19-12269-CSS              Doc 357          Filed 12/26/19       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )     Case No. 19-12269 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
     HEARING ON DECEMBER 30, 2019, AT 10:00 A.M. (EASTERN STANDARD TIME)2

MATTER GOING FORWARD

1.       Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Pay Royalties,
         Related Taxes and Certain Lease Obligations and (II) Granting Related Relief (D.I. 208,
         Filed 12/6/19).

         Objection Deadline: December 24, 2019, at 4:00 p.m. (ET).

         Responses Received:

         a)       Natixis’ Limited Objection to Debtors’ Royalty Motion (D.I. 346, Filed
                  12/23/19); and

         b)       Limited Objection and Reservation of Rights of the Ad Hoc Committee of Service
                  Providers to Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
                  Pay Royalties, Related Taxes and Certain Lease Obligations and (II) Granting
                  Related Relief (D.I. 356, Filed 12/24/19).

         Related Pleadings:

         a)       Re-Notice of Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors
                  to Pay Royalties, Related Taxes and Certain Lease Obligations and (II) Granting
                  Related Relief (D.I. 299, Filed 12/17/19); and


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     This hearing will be held before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge,
     at the United States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 5th
     Floor, Courtroom 6, Wilmington, Delaware 19801.
            Case 19-12269-CSS         Doc 357       Filed 12/26/19   Page 2 of 2



      b)     Order Shortening Notice and Objection Periods for the Previously Filed Debtors’
             Motion for Entry of an Order (I) Authorizing the Debtors to Pay Royalties,
             Related Taxes and Certain Lease Obligations and (II) Granting Related Relief
             (D.I. 309, Entered 12/18/19).

      Status: This matter is going forward.



Dated: December 26, 2019            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Daniel B. Butz
                                    Robert J. Dehney (No. 3578)
                                    Eric D. Schwartz (No. 3134)
                                    Daniel B. Butz (No. 4227)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    Email: rdehney@mnat.com
                                            eschwartz@mnat.com
                                            dbutz@mnat.com

                                    - and –

                                    Andrew K. Glenn (admitted pro hac vice)
                                    Matthew B. Stein (admitted pro hac vice)
                                    David J. Mark (admitted pro hac vice)
                                    KASOWITZ BENSON TORRES LLP
                                    1633 Broadway
                                    New York, New York 10019
                                    Telephone: (212) 506-1700
                                    Facsimile: (212) 506-1800
                                    Email: AGlenn@kasowitz.com
                                            MStein@kasowitz.com
                                            DMark@kasowitz.com

                                    Proposed Counsel for Debtors and Debtors in
                                    Possession




                                              -2-
